ORDER
PER CURIAM.
On this day came to be considered this original application for writ of habeas corpus in which the applicants complain that they are being illegally restrained of their liberty by virtue of judgments of contempt and commitment orders entered by the Honorable I.D. McMaster, Judge of the 179th District Court of Harris County, on August 28, 1984, and also came to be considered the response by the State on behalf of the Respondent Judge, and this Court is of the opinion that the motion for leave to file this original application should be denied.
Accordingly, the motion by the applicants for leave to file this original application for writ of habeas corpus is DENIED and that portion of this Court’s order of August 28, 1984, in which it was ordered that the applicants be released from confinement on their personal bonds of $1,000 each, is hereby withdrawn. It is so ordered this 10th day of September, 1984.
CLINTON and TEAGUE, JJ. would grant leave to file.